



Exhibit 10.2


EMPLOYMENT CONTRACT FOR MANAGING DIRECTOR
1.THE UNDERSIGNED:
1.1    CIMCOOL INDUSTRIAL PRODUCTS B.V. a private limited Liability Company
having its
registered office at Schiedamsedijk 20 in Vlaardingen, represented by [Robert
McKee/Ronald D. Brown] as a member of the Company's supervisory board,
hereinafter referred to as 'the Company';
and
1.2    Mr. Gerrit Jue residing at Dijkstraat 10, 3961 AA Wijk bij Duurstede, The
Netherlands,
hereinafter also to be referred to as 'the Managing Director';
2.WHEREAS;
•
on September 1, 2000 , the Company entered into an employment contract with Mr.
Gerrit Jue for an indefinite period of time, hereinafter to be referred to as
the 'Former Employment Contract';

•
in connection with the retirement of the current Statutair Directeur (" Managing
Director") appointed pursuant to the Company's Articles of Association), the
Company intends to appoint Mr. Gerrit Jue to the position of Managing Director
(Statutair Directeur);

•
Mr. Gerrit Jue will be appointed as a Managing Director (Statutair Directeur)
according to the Company's Articles of Association in a Shareholders Resolution
dated July 21, 2003, and by way of signing this Managing Director's contract,
accepts this appointment;

•
by way of this Managing Director's Contract, the parties wish to amend and add a
number of the employment conditions contained in the Former Employment Contract
in the context of Mr. Gerrit Jue's appointment as Managing Director (Statutair
Directeur);

•
in this Employment Contract terms and conditions of the Collective Bargaining
Agreement Metalektro (-CAO Metalektros) and the Cimcool Industrial Products B.V.
employee policies booklet ("Bedrijfsregelingenboek")will be followed; and

•
this Employment Contract will replace the Former Employment Contract entirely as
of June 1, 2003, with due consideration of the existing conditions and the
service years according to the existing contract and the original employment
date being September 1, 2000.

HAVE AGREED AS FOLLOWS:









--------------------------------------------------------------------------------






3.Terms of the contract of employment
3.1    The contract of employment will commence on June 1, 2003, and is entered
into for an
indefinite period of time and will terminate by operation of law on the date on
which Managing Director reaches the legal retirement age.
3.2    The Company will follow the terms and conditions as set out in the
Collective Bargaining
Agreement for the Metal and Electro Technical Industry 2002/2004 ("CAO
Metalektro") and the Cimcool Industrial Products B.V. employee policies booklet
("Bedrijfsregelingenboek"). The Company will follow the modifications of the CAO
Metalektro regarding the above terms and conditions.
3.3    With regard to determining the service years the original employment date
as per the Former
Employment Contract , being September 1, 2000, shall be regarded as the
employment date.
3.4    Any terms and conditions specifically agreed in this employment contract
will supersede any
of the general conditions set out in the collective bargaining agreement (CAO)
or the Cimcool Industrial Products B.V. employee policies booklet.
1.Notice
4.1
Either party may give written notice terminating the present contract of
employment as of the end of each calendar provided that the employee will.
provide 6 months notice and the Company will provide 12 months notice.

2.Position, rights and duties



5.1
The Managing Director will hold the position of Managing Director for the
Company appointed under the Company's Articles of association. All the powers
and commercial policy of the Company, with the exception of the powers described
in the Company's Articles of Association which are reserved for the shareholders
in general meeting, have been delegated to the Managing Director.

5.2
As Managing Director he will be responsible for the total Company his primary
focus will be Marketing and Sales, Engineering and Research & Development. The
Managing Director will report to the supervisory board and on an operational
level to the President of Industrial Fluids.

2







--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






5.3
As Managing Director, he will have all the rights and obligations imposed on or
granted to the Managing Director, as laid down in the Company's Articles of
Association.

The fixed base salary is paid in twelve equal monthly installments.
 



5.4
The Managing Director covenants that he is prepared, on mutual agreement, to
perform duties other than those that are considered his usual duties, if such
performance may be reasonably expected from him.

5.5
Without the Company's prior written consent the Managing Director will, during
his employment term, not perform any other work for pay or for no consideration,
alone or with other persons, directly or indirectly, establish or conduct a
business that is competitive with the Company's business in whatever form, or
take any financial interest in or perform work gratuitously or for remuneration
for such a business. This prohibition does not include normal private investment
activities.

5.6
The Managing Director covenants that, at the Company's request and on mutual
agreement, he will be willing to perform work for a Company affiliated with the
Company.

5.7
The Managing Director will not be obliged to travel to places and or countries
that are affected by war, catastrophe or are otherwise under threat. This will
also apply in case of non-covering by the insurance policies.

6.Working hours and work place
6.1
The normal working week will run from Monday to Friday. The normal working hours
amount to 40 hours a week, in conformity with the valid terms and conditions of
the Collective Bargaining Agreement Metalektro MAO Metalektro').

6.2    The Managing Director will perform his work at the Company's offices
located in Vlaardingen.
6.3
The Managing Director is prepared to work overtime and travel outside the normal
working hours whenever a proper performance of his duties so requires. With
respect to said overtime, an annual compensation of one month's salary will be
paid in December of each year.






--------------------------------------------------------------------------------





3.Salary
7.1
As of June 1, 2003 the Managing Director will be entitled to a fixed base salary
of EUR 130.000 per annum.








--------------------------------------------------------------------------------






The net monthly salary is transferred into a bank account, designated by
Managing Director, on or around the 25th of every month.
7.2
The annual fixed base salary is increased by a holiday allowance of 8 %, the net
amount to be transferred into the aforementioned bank account in June of each
year together with the monthly salary payment referred to in 7.1.

8.Additional remuneration
8.1
The Managing Director will receive a signing bonus of 15,000 Euro, payable with
the first paycheck reflecting the new salary stated in 7.1 above, following the
signing of this Employment Contract.

8.2
The Managing Director will participate in the parent Company's incentive plan,
known as the "Milacron Inc. Short Term Incentive Plan". Participation in this
Plan has to be confirmed by the Company for each given year. Details of this
Plan and the computation of bonus payment shall each year be determined by the
Shareholders and be submitted by the President of Industrial Fluids. Under this
Plan the Managing Director will be entitled to a bonus that may range from 0% to
40% of the gross annual base salary (as mentioned in Article 7 of this
employment contract). The granting of the bonus is at the Company's discretion.
The Managing Director can in no event lay claim to a bonus that has not yet been
granted. The granting of a bonus in any given year or during several years will
not create entitlement for any subsequent years.

9.    Holidays
9.1
Managing Director shall be entitled to a minimum of 25 days' holiday per holiday
year on full pay. Extra leave may be granted with the approval of the General
Meeting of Shareholders or the chairman of the Supervisory Board. These
provisions shall apply for the full term of the contract of employment.




9.2    The holiday year commences on May 1 and terminates on April 30 in any
given year.
10.    Additional functions and sidelines
10.1 The Managing Director will inform the Company in good time of any
additional functions or his proposed acceptance thereof (whether incidental or
more permanent). If and to the extent additional functions could prejudice the
Company's interests, the Company may prohibit the employee from undertaking such
additional functions or make this conditional on compliance with certain
conditions.





--------------------------------------------------------------------------------





4









--------------------------------------------------------------------------------






10.2 Furthermore, the Managing Director must refrain from using any of the
Company facilities, such as telephones, faxes, copiers or office supplies, in
respect of the activities prohibited pursuant to this Article.
11.Expense allowances
11.1 Travel expenses and other necessary expenses incurred by the Managing
Director in the furtherance of the Company's business and to properly perform
his tasks shall be reimbursed to the Managing Director provided that this
compensation may be provided tax free.
11.2
With respect to travelling, the Milacron Travel Accident Plan is applicable, of
which the Managing Director declares to have received a copy.

11.2 With respect to travelling, the Company will provide travel insurance for
the Managing Director's personal belongings.
12.    Telephone and data connection
12.1 The Company will reimburse the Managing Director for a mobile telephone,
connection subscription and the costs of use, exclusively for business purposes.
12.2 The Company will compensate the Managing Director for the costs of business
use on his private telephone according to the fiscally allowed reimbursements
for private telephone connections.
12.3 The Company will reimburse the cost of a data connection to his private
address and the use thereof.
13.    Company car


13.1 The Company will provide the Managing Director with a Company car according
to the Milacron Car Policy, of which the Managing Director declares to have
received a copy. All the costs connected with the use of this car shall be for
the Company's account. The Managing Director may also use this car for private
purposes, all the costs connected with the private use shall also be for the
Company's account. On termination of the contract of employment, irrespective of
the way in which this is effected, the Managing Director must return the car to
the Company at the end of the employment contract.
5
 








--------------------------------------------------------------------------------






13.2 The value of the private use as determined by the Dutch income tax law will
be subject to personal income taxes. These personal income taxes will be borne
by the Managing Director.
14.Pension
14.1
The Company will provide pension insurance for the Managing Director based on
the general terms and conditions, with the exception of the maximum salary, of
the Metalworking Industrial Pension Fund ("Stichting Bedrijfspensioenfonds voor
de MetaalElektro") as per December 2002.

14.2 The pension insurance premium will be fully borne by the Company.
15.    Health Insurance
15.1
The Managing Director will be entitled to participate in the collective health
insurance taken out by the' Company with CZ Zorgverzekeraar provided he fulfils
the relevant conditions. The Managing Director declares to have received a copy
of the conditions of that insurance and accepts the content thereof. The
insurance premiums will be borne by the Managing Director (50%) and the Company
(50%). The Managing Director authorizes the Company to withhold the contribution
payable by him according to the applicable wage tax requirements. The Company
will arrange for payment of the full premium to the insurance Company.

16.    Incapacity to work and disability insurance
16.1
The Company will provide disability insurance in favor of the Managing Director
for the event when the Managing Director's illness or incapacity for work
exceeds a period of twelve months. The Company will bear the cost for this
supplementary disability insurance while it remains effective. Under the terms
of this supplementary disability insurance the Managing Director will, in the
event of total disablement, receive a monthly benefit equivalent to 70% of his
most recent monthly salary (Including holiday allowance) less benefits payable
under the Sickness Benefits Act or Disablement Benefits Act, or any benefits
which may supersede these.




17.    Accident insurance
17.1 The Company will take out insurance on behalf of the Managing Director
which guarantees a benefit in the event of permanent physical injury or death if
the Managing Director is involved in an accident in the course of or outside his
employment. The Company will pay the premium for this insurance in full.
6





--------------------------------------------------------------------------------














--------------------------------------------------------------------------------






18.    Death benefit
18.1
In the event of the death of the Managing Director his dependants will receive a
sum equivalent to three months' salary, not including the salary payable in the
month in which the employee died. Payment of the Death benefit will take place
in the month following the month of death. Dependants will be deemed to be:

a)
the surviving spouse, if the deceased and his spouse had not been permanently
separated at the time of his death;

b)
in the absence of the person described under a., the children or other
descendants of the Managing Director in the same proportion to which they are
entitled to his estate.

19.    Liability insurance
19.1 The Company undertakes to take out insurance covering the liability of
executive and non-executive directors (a 'BCA' insurance) with a maximum cover
of EUR 20 million (with an annual indexation) per event in favor of the Managing
Director.
The Company will pay the premiums stipulated by the insurer for the above
insurance regularly on the due dates for as long as the Managing Director
remains in the Company's employment. If the Managing Director discovers that he
may be held liable in connection with his position as managing Director of the
Company, or of any affiliated Companies, the Managing Director will immediately
report this to the Company and adhere to the instructions of the Company, its
insurer, or its advisors and provide for all information and documents.
20.    Confidentiality clause
20.1 Neither during the term of the employment contract nor upon termination
thereof may the Managing Director inform any third party in any form, directly
or indirectly, of any particulars concerning or related to the business
conducted by the Company or its affiliated companies. This is including but not
limited to technical, financial and business information and models, names of
potential clients or partners, proposed transactions, reports, plans, market
prognoses, computer software, databases, data, technical knowledge or other
confidential proprietary information concerning the Company's business, which
the Managing Director could reasonably have known were not intended for third
parties, regardless of whether such information includes any reference to its
confidential nature or ownership and regardless of how the Managing Director
learned of the particulars.


20.2 Other than for the benefit of the Company and within the scope of the
normal work, the Managing Director may also not copy, compile, merge, assemble
or process information, products or systems of the Company or disassemble,
reproduce or decompile the source code o
7
 








--------------------------------------------------------------------------------






the computer software included in those products or systems or attempt to deduce
the source code of such software in any other manner.
20.3 Contrary to the provisions of section 7:650(3) and 7:650(5) of the Dutch
Civil Code, the Managing Director will forfeit a penalty equivalent to his gross
monthly salary for three months if he breaches the provisions of subclauses 1
and 2 above, as well as a penalty of EUR 2,000 for every day on which such a
breach continues after Managing Director has been notified of such breach by
registered letter without prejudice to the Company's right to claim compensation
for the losses it has actually incurred instead of a penalty.
21.Intellectual property rights
21.1
All intellectual property rights, including but not limited to patent rights,
design rights, copyrights and related rights, database rights, trademark rights
and chip rights, ensuing, in the Netherlands and abroad, from the work performed
by the Managing Director under his employment contract and during a period of
one year after termination thereof, will be exclusively vested in the Company.
The Managing Director may not independently disclose, multiply, use,
manufacture, bring on the market or sell, lease, deliver or otherwise trade,
offer on behalf of any third party, or commission the registration of the
results of his work.

21.2 Insofar as the rights specified hereinafter are not vested in the Company
by operation of law on the grounds of the employment contract between the
parties, the Managing Director covenants that he will transfer and, insofar as
possible, hereby transfers to the Company any intellectual property rights of
any nature in or arising from work performed (inventions made) by the Managing
Director in the discharge of his duties, both in the Netherlands and abroad.
22.    Indemnification
22.1 The Company will grant the Managing Director damages or compensation if and
insofar the employment contract with the Managing Director is terminated before
his legal retirement age (currently 65 years ), for a reason other than the
reasons mentioned below:
a.
an urgent reason as defined in Article 7:678 of the Dutch Civil Code;

b.
a weighty reason under Article 7:685 of the Dutch Civil code that constitutes an
urgent reason as defined in Article 7:678 of the Dutch civil code;

The compensation described below shall also be payable if the contract of
employment is terminated on the managing Director's initiative, provided that
the Managing Director can reasonably demonstrate that it cannot be expected from
him in all reasonableness to
8







--------------------------------------------------------------------------------






stay with the Company



22.2    If the situation described in Article 22.1 arises, the Company will
grant the Managing
9
 



Director compensation in the amount of two years salary. Salary means the
last-earned gross base salary under this employment contract including the
pension premiums as mentioned in article 14 of this Agreement, the holiday
allowance referred to in Article 7, and the value of private use of the car
referred to in Article 13 , to be fixed annually at the sum computed for income
tax purposes, less any amounts received pursuant to Article 4 "Notice Period".
The Company therefore is entitled to pay the contractual notice in lieu of
notice to the Managing Director and shall deduct this amount in full from the
contractual compensation due to the Managing Director referred to in this
clause. This Article 22 therefore will not entitle the Managing Director to
claim the notice period in addition to the contractual compensation.
22.3    The manner of payment of the amount shall be at the Managing Director's
discretion,
provided that from a tax perspective it remains within the acceptable limits. In
the event the Managing Director wishes to receive the payment for a future right
to periodical payments ("stamrecht") within the meaning of Article 11 (1) (g) of
the Dutch 1964 Wages and Salaries Tax Act ("Wet op de Loonbelasting 1964") or
for an annuity ("Lijfrente"), he will provide the Company timely with the
required
documents on the basis of which the Company can establish — prior to payment —
that such payment without any deduction of taxes is allowed in accordance with
Dutch Tax Laws.
23.Return of Property
23.1 At the end of the employment contract, the Managing Director will be
obliged to immediately return to the Company all property belonging to the
Company, including materials, documents and information copied in any form
whatsoever, articles, and keys. The Managing Director will also be obliged to
return the Company car that may have been made available to the Managing
Director within the framework of his position, together with the accompanying
keys, papers (vehicle registration certificate) and other accessories.





--------------------------------------------------------------------------------





23.2 Notwithstanding the provisions of Article 7:650(3), (4) and (5) of the
Dutch Civil Code, if the Managing Director fails to return any of the items as
referred to in paragraph 1 of this Article, the Company has the right to claim
compensation.
24.    Final provisions







--------------------------------------------------------------------------------






24.1 This employment contract and the appendices will be governed by the laws of
the Netherlands.
24.2 Any amendments or additions of this employment contract must be agreed and
signed by both parties in writing in order to be effective.
24.3 If provisions of this employment contract should be void, invalid or
unfeasible this will not have an impact on the validity of the other provisions.
The void, invalid or unfeasible provision then shall be replaced, on mutual
agreement, by another valid and feasible provision leading as close as possible
to the same (economic and legal) result.
24.4 This contract shall supersede all previous contracts between the parties
with exception of the seniority.
Drawn up in duplicate originals and signed in Vlaardingen on August 15th, 2003,





--------------------------------------------------------------------------------






/s/ Robert McKee
Mr. Robert McKee
President Industrial Fluids


/s/ Gerrit Jue            Mr. Gerrit Jue
Managing Director


/s/ Ronald Brown
Mr. Ronald Brown
Chairman & CEO



